Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
.Remarks

This Final action is in response to communications filed on 08/27/2021, claim(s) 1, 10 and 16 are amended per Applicant's request. Therefore, claims 1-20 are presently pending in the application and have been considered as follows.
Response to Arguments
	Applicant’s arguments, see page 8 of Applicant’s response, filed 08/27/2021, with respect to the rejection(s) of claim(s) 1, 4-16, 19 and 20 under 102 have been fully considered and are persuasive. In particular, Applicant’s amendments to the claims has overcome the rejection on record. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made over US 20180191738 A1 to David et al. (hereinafter “David”) in view of US 20090222877 A1 to Diehl et al. (hereinafter “Diehl”).

For the purpose of compact prosecution the Examiner will address the arguments with regards to the 35 USC 102 rejection regarding claim 5.

-The applicants’ remarks on page 7 with respect to:
“Additionally, with respect to claim 5, the prior art of David fails to disclose this limitation of "wherein the geographic location of the vehicle is associated with a point of interest (POI) of the vehicle and the controller is configured to activate the cyber response in response to the POI." For example, the prior art of David states at paragraph 40 that:”
“"Automotive ECUs can use any of a variety of different contexts to determine whether a process is operating within its permitted bounds, such as location-based contexts (e.g., GPS location, street, home, work, freeway, parking lot, garage), proximity contexts (e.g., nearby objects, distance to approaching objects, speed and trajectory relative to other moving objects), operational contexts (e.g., driving, parked, current speed, in drive, in reverse, idle), user-related contexts (e.g., connected devices, current infotainment system usage, automated systems enabled by the user, such as cruise control, parking assist, driving assist), and/or other contexts."”
“However, the response to the cyber-attack is not related to the POI. Instead, the operation of the ECU is location based, but not the way a response to a cyber attack is conducted. For at least this reason, claim 5 is also in condition for allowance.”

Have been carefully considered but are non-persuasive;

The examiner respectfully disagrees and firstly notes that the paragraph the applicant has provided from the prior art corresponds to paragraph 0007. Secondly, the examiner notes For instance, hackers targeting the vehicle 152 can use a “dropper,” which is a small piece of code or operation, to try to exploit a vulnerability and implant the malware 160 a-n…Dropper and other hacker attempts to introduce the malware 160 a-n on the externally connected ECUs 156 a-n can be detected by the endpoint security layers and policies 158 a-n as foreign code based on external contexts 161 a and/or internal contexts 161 b for the vehicle 152, and can be blocked when they attempt to run depending on the mode of operation for the ECUs 156 a-n.”, the external context includes location information corresponding to relative locations of a user such as home, garage or work (e.g. POI) and is used to detect the attack “Dropper and other hacker attempts to introduce the malware 160 a-n on the externally connected ECUs 156 a-n can be detected by the endpoint security layers and policies 158 a-n as foreign code based on external contexts 161 a and/or internal contexts 161 b for the vehicle 152, and can be blocked when they attempt to run depending on the mode of operation for the ECUs 156 a-n. External contexts 161 a can include… location information (e.g., global position, relative location for user, such as home, work, garage).” and a response to block when the attempt is operating on processes not permitted with the context (e.g. POI) are activated “For instance, such droppers and other hacker attempts…that are attempting to operate processes on the ECUs 156 a-n that are outside of their permitted contexts, when the ECUs 156 a-n are operating in modes that involve context-based security features, can be blocked from running by the security layers and policies 158 a-n, which can stop them from running and prevent them from doing anything to disrupt the safe operation of the vehicle 152. If a dropper does succeed in dropping the malware 160 a-n onto the externally connected ECUs 156 a-n, when the malware 160 a-n attempts to run on the ECUs 156 a-n, the endpoint security layer and policies 158 a-n can detect it as foreign code and block its attempts to run.” Therefore, the applicant argument is considered non-persuasive. 
 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 4-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180191738 A1 to David et al. (hereinafter “David”) in view of US 20090222877 A1 to Diehl et al. (hereinafter “Diehl”)

 Claim 16
David teaches a vehicle computer system, comprising:
one or more sensors configured to receive input regarding a vehicle's environment; [e.g. David; Para. 0031 – David discloses sensors receiving input regarding a vehicle environment ] and
a security controller in communication with the one or more sensors, [e.g. David; Para. 0031 – David discloses the controller receiving input from sensors ]wherein the security controller is configured to:
identify a cyber-attack on one or more vehicle controllers in the vehicle; [e.g. David; Para. 0031, 076, 0077 – David discloses an attack being identified]
respond to the cyber-attack based upon at least the vehicle environment; [e.g. David; Para. 0031, 0076, 0077 – David discloses entering a safe mode in response to the attack]
determine a vehicle security protocol to activate, including parameters to activate or deactivate vehicle controllers configured to communicate with external devices, [e.g. David; Para. 0031, 0076, 0077 – David discloses determining processes and commands to activate based on the vehicle context and whitelist (e.g. security protocol)] and
activate the vehicle security protocol. [e.g. David; Para. 0031, 0076, 0077 – David discloses activating the processes and commands based on the whitelist and context]

While David teaches the vehicle computer system of claim 16 and does teach identifying attacks, the operation of the vehicle and responding to the attack as in claim 1 (e.g. “while operating in the normal mode, detect an attempted attack on the automobile” [environment], “responsive to determining that that the detected attempted attack is indicative of attempted malicious execution by malware” [type of attack] and “responsive to determining that that the detected attempted attack is indicative of attempted malicious execution by malware, transmitting over the CAN bus a safe-mode alert… responsive to receiving the safe-mode alert, change modes from the normal mode to the safe mode” [response]) for instance, David fails to explicitly teach a database that contains a response map. More specifically David fails to teach the claimed limitations of: 
“wherein the vehicle security protocol is associated with a security response database indicating one or more responses associated with both the cyber-attack and the vehicle environment” 
however, Diehl teaches responding to various attacks based on a response map (e.g. response database):
“wherein the vehicle security protocol is associated with a security response database indicating one or more responses associated with both the cyber-attack and the vehicle environment” [e.g. Dyakin; Fig. 3, 5 Para. 0029-0034, 0040-041– Dyakin discloses providing a command to enter a safety mode in which a limit is placed on speed (e.g. slow a speed of travel).]

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include, the features above in the invention as disclosed by Diehl with the advantage of improving response time to attack, reducing time and complexity of configuration based on the response map data as specified by Diehl Para. 0032.


Regarding claims 1 and 10 they are device e claims essentially corresponding to the above recitations, and they are rejected, at least, for the same reasons.

Claim 4
David teaches the vehicle computer system of claim 1, wherein the one or more sensors includes a global position system (GPS) sensor configured to identify a geographic location of the vehicle and the controller is configured to either activate a cyber response in response to the geographic location of the vehicle. [e.g. David; Para. 0007, 0030, 0040– David discloses activating a response based on location based context.]

Claim 5
David teaches the vehicle computer system of claim 4, wherein the geographic location of the vehicle is associated with a point of interest (POI) of the vehicle and the controller is configured to activate the cyber response in response to the POI. [e.g. David; Para. 0007, 0030, 0040– David discloses activating a response based on location based context including POI such as home, work, garage.]

Claim 6
David teaches the vehicle computer system of claim 4, wherein the geographic location of the vehicle is associated with a work location of the vehicle and the controller is configured to activate the cyber response in response to the work location. [e.g. David; Para. 0007, 0030, 0040– David discloses activating a response based on location based context such as work.]

Claim 7
David teaches the vehicle computer system of claim 1, wherein the one or more vehicle controllers are configured to provide memory map information to the controller in response to the cyber-attack. [e.g. David; Para. 0047, 0049, 0050 – David discloses providing memory information to the controller.]

Claim 8
David teaches the vehicle computer system of claim 1, wherein the one or more vehicle controllers are configured to provide memory register information to the controller in response to the cyber-attack. [e.g. David; Para. 0047, 0049, 0050 – David discloses providing memory information to the controller.]

Claim 9
David teaches the vehicle computer system of claim 1, wherein the one or more vehicle controllers are configured to provide memory trace information to the controller in response to the cyber-attack. [e.g. David; Para. 0047, 0049, 0050 – David discloses providing memory information to the controller.]

Claim 11
David teaches the vehicle computer system of claim 10, wherein the controller is further configured to determine that the vehicle computer system is not under a cyber-attack. [e.g. David; Para. 0076– David discloses only switching to safe mode is the vehicle is under attack (e.g. determine that the vehicle is not under attack).]

Claim 12
David teaches the vehicle computer system of claim 10, wherein the vehicle security protocol includes parameters to deactivate one or more Bluetooth controllers. [e.g. David; Para. 0009, 0042, 0076– David discloses shutting down a communications (e.g. Bluetooth).]

Claim 13
David teaches the vehicle computer system of claim 10, wherein the vehicle security protocol includes parameters to deactivate one or more Wi-Fi controllers. [e.g. David; Para. 0009, 0042, 0076– David discloses shutting down a communications (e.g. WIFI).]


Claim 14
David teaches the vehicle computer system of claim 10, wherein the vehicle security protocol includes parameters to activate one or more Wi-Fi controllers in response to one or more sensors receiving input regarding a vehicle's location at a point of interest location. [e.g. David; Para. 0007, 0030, 0040– David discloses activating operations based on location such as a software update in a point of interest location (e.g. activating WI-FI) ]

Claim 15
David teaches the vehicle computer system of claim 10, wherein the vehicle security protocol includes parameters to deactivate one or more sensors. [e.g. David; Para. 0009, 0042, 0076– David discloses shutting down a communications (e.g. sensor).]
Claim 19
David teaches the vehicle computer system of claim 16, wherein vehicle security protocol is configured to stop operation of one or more vehicle controllers in response to the input regarding the vehicle's environment exceeds a safety threshold. [e.g. David; Para. 0031, 00032, 0041 – David discloses blocking (e.g. stopping) attempts to automatically parallel park when the vehicle is operating at high speeds (e.g. context exceeds safety threshold)]

Claim 20
David teaches the vehicle computer system of claim 16, wherein the security controller is further configured to provide memory information to the security controller in response to the cyber-attack. [e.g. David; Para. 0047, 0049, 0050 – David discloses providing memory information to the controller.]



Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 20180191738 A1 to David et al. (hereinafter “David”) in view of US 20090222877 A1 to Diehl et al. (hereinafter “Diehl”) and further in view of US20190306187 Dyakin et al. (hereinafter “Dyakin”)

Claim 2
While David and Diehl teaches the vehicle computer system of claim 1 and does teach detecting speed from the ECU as well as blocking attempts to execute processes based on speed such as in Para. 0031, David and Diehl fails to explicitly teach reducing to a slow speed during a cyber-attack. More specifically David and Diehl
“wherein the controller is configured to send instructions to one or more vehicle controllers to slow a speed of travel of the vehicle in response to the input regarding the vehicle's environment indicating the vehicle exceeds a threshold speed during the cyber-attack” 
however, Dyakin teaches:
“wherein the controller is configured to send instructions to one or more vehicle controllers to slow a speed of travel of the vehicle in response to the input regarding the vehicle's environment indicating the vehicle exceeds a threshold speed during the cyber-attack” [e.g. Dyakin; Para. 0089– Dyakin discloses providing a command to enter a safety mode in which a limit is placed on speed (e.g. slow a speed of travel).]

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include, the features above in the invention as disclosed by David and Diehl with the advantage of total elimination or reduction of risk in dangerous situations specified by Dyakin Para. 0089.

Claims 2, 3, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180191738 A1 to David et al. (hereinafter “David”) in view of US 20090222877 A1 to Diehl et al. (hereinafter “Diehl”)  and further in view of US20200216097 Galula et al. (hereinafter “Galula”)

Claim 2
While David and Diehl teaches the vehicle computer system of claim 1 and does teach detecting speed from the ECU as well as blocking attempts to execute processes based on speed such as in David and Diehl fails to explicitly teach reducing to a slow speed during a cyber-attack. More specifically David and Diehl fails to teach the claimed limitations of: 
 “wherein the controller is configured to send instructions to one or more vehicle controllers to slow a speed of travel of the vehicle in response to the input regarding the vehicle's environment indicating the vehicle exceeds a threshold speed during the cyber-attack” 
However, Galula teaches:
“wherein the controller is configured to send instructions to one or more vehicle controllers to slow a speed of travel of the vehicle in response to the input regarding the vehicle's environment indicating the vehicle exceeds a threshold speed during the cyber-attack” [e.g. Galula; Para. 0047, 0055, 0073, 0075-0076 – Galula discloses rebooting the system or ECU under attack to a known predefined state and limiting max speed based on a threshold.]

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include, the features above in the invention as disclosed by David and Diehl with the advantage of enabling a driver to get home quickly and safely specified by Galula Para. 0055.

Claim 3
While David and Diehl teaches the vehicle computer system of claim 1 and does teach detecting driving processes from the ECU as well as blocking attempts to execute processes that aren’t David and Diehl fails to explicitly teach rebooting the faulty/attacked ECU. More specifically David and Diehl fails to teach the claimed limitations of: 
“wherein the controller is configured to reboot one or more vehicle controllers or processes in response to the cyber-attack on one or more vehicle controllers configured to control one or more driving functions of the vehicle” 
However, Galula teaches:
“wherein the controller is configured to reboot one or more vehicle controllers or processes in response to the cyber-attack on one or more vehicle controllers configured to control one or more driving functions of the vehicle” [e.g. Galula; Para. 0047, 0055, 0073, 0075-0076 – Galula discloses rebooting the system or ECU under attack to a known predefined state.]

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include, the features above in the invention as disclosed by David and Diehl with the advantage of enabling a driver to get home quickly and safely specified by Galula Para. 0055.

Claim 17
While David and Diehl teaches the vehicle computer system of claim 16 David and Diehl fails to explicitly teach rebooting the faulty/attacked ECU. More specifically David fails to teach the claimed limitations of: 
“wherein vehicle security protocol is configured to reboot the one or more vehicle controllers” 
Galula teaches:
“wherein vehicle security protocol is configured to reboot the one or more vehicle controllers” [e.g. Galula; Para. 0047, 0055, – Galula discloses rebooting an ECU.]

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include, the features above in the invention as disclosed by David and Diehl with the advantage of enabling a driver to get home quickly and safely specified by Galula Para. 0055.

Claim 18
While David and Diehl teaches the vehicle computer system of claim 16 and does teach detecting the vehicle environment/context, David and Diehl fails to explicitly teach rebooting the faulty/attacked ECU. More specifically David and Diehl fails to teach the claimed limitations of: 
“wherein the security controller is further configured to reboot the vehicle computer system in response to the input regarding the vehicle's environment being below a safety threshold” 
however, Galula teaches:
“wherein the security controller is further configured to reboot the vehicle computer system in response to the input regarding the vehicle's environment being below a safety threshold” [e.g. Galula; Para. 0047, 0055, 0073, 0075-0076 – Galula discloses rebooting the system when the sensors provide a deviation from a threshold.]

David and Diehl with the advantage of enabling a driver to get home quickly and safely specified by Galula Para. 0055.

Conclusion



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please check attached PTO-892 form for any additional references.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C HARRIS whose telephone number is (571)270-7841.  The examiner can normally be reached on Monday through Friday between 8:00 AM to 4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER C HARRIS/Primary Examiner, Art Unit 2432